DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-3, 5-7, 10-13, 15-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salvatori et al. (USPGPUB 2004/0227911—hereinafter “Salvatori”).
Claims 1 and 11 are directed to a projection apparatus and a direct setting method of a projection image, respectively. Claims 1 and 11 recite the same invention in different statutory formats and thus are considered together below.
As to Claims 1 and 11, Salvatori teaches a projection apparatus (Fig. 1 at 10), comprising a projection device (Fig. 1 at 10 and Pg. 1, ¶ 9), an input interface (Fig. 1 at 12 and Fig. 2 at 14), and a processing device (Fig. 1 at 11), wherein 
the input interface is configured to provide a plurality of setting items (Fig. 2 at 18a-18c and 20 and Pgs. 3-4, ¶’s 41-43, 45 and 53-54); and 
the processing device (Fig. 1 at 11) is coupled to the projection device (Fig. 1 at 10 and Pg. 1, ¶’s 11-12), 
wherein when the projection device projects a projection image, the processing device is configured to directly set an image format of the projection image according to a setting signal provided by the input interface in response to selection of one of the setting items (Pgs. 3-4, ¶’s 41-43, 45 and 53-54).
As to Claims 2 and 12, Salvatori teaches that the input interface is a physical unit set on a body of the projection apparatus, and the physical unit comprises a plurality of switching states for corresponding to the setting items (Pg. 1, ¶ 10 – “The user inputs may be located on the body of the projection device” and Pg. 3, ¶ 39 – note “buttons”).
As to Claims 3 and 13, Salvatori teaches that the input interface is a physical unit set on a remote control device corresponding to the projection apparatus, and the physical unit comprises a plurality of switching states for corresponding to the setting items (Pg. 1, ¶ 10 – “Alternatively…the user inputs may be located remotely, i.e. on a remote control…”).
As to Claims 5 and 15, Salvatori teaches that the input interface comprises a plurality of buttons (Fig. 2 at 18a-18c and 20 and Pg. 3, ¶ 43), and the buttons respectively correspond to the setting items (Pg. 3, ¶ 43 – For example, projection device 10 may include several preset buttons 18a, 18b, 18c, with each button being associated with a specific setting configuration), wherein the buttons select one of the setting items in response to pressing of one of the buttons to output the setting signal to the processing device (Pg. 3, ¶ 43 – “preset button 1, indicated at 18a, may enable selection of a first configuration with a first set of preset settings… preset button 2, indicated at 18b, may enable selection of a second configuration with a second set of preset settings… preset button 3, indicated at 18c, may enable selection of a third configuration with a third set of preset settings.”; and Pg. 4, ¶’s 53-54).
As to Claims 6 and 16, Salvatori teaches that the setting items comprise a normal projection item (Fig. 2 at 20), and the input interface correspondingly provides the setting signal to the processing device in response to selection of the normal projection item, and the processing device directly sets the projection device to project the projection image in a normal projection mode (Pg. 4, ¶ 45 – “The auto image button may be used to reset the projection device to the image source.”).
As to Claims 7 and 17, Salvatori teaches that the setting items comprise a special projection item, and the input interface correspondingly provides the setting signal to the processing device in response to selection of the special projection item, such that the processing device directly sets the projection device to project the projection image in a special projection mode (Pg. 4, ¶’s 53-54 – since “special projection mode” is not defined, then any configuration set by the user may be assigned as a special projection item (i.e. 18a-18c) that outputs the image in a “special projection mode”).
As to Claims 10 and 20, Salvatori teaches that the setting items comprise a frame brightness setting item, and the input interface correspondingly provides the setting signal to the processing device in response to selection of the frame brightness setting item, such that the processing device directly sets the projection device to project the projection image at a specific frame brightness, wherein the specific frame brightness is used to enhance image details of a dark portion in the projection image (Pg. 2, ¶ 17 – “Examples of adjustable settings or features that might be included in a projection device include:… brightness…”; and Pg. 4, ¶’s 53-54 – note brightness settings for the customized configurations).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 8, 9, 14, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salvatori.
As to Claims 4 and 14, Salvatori teaches that the input interface comprises buttons (Fig. 2 at 18a-18c and 20). Salvatori fails to teach that the input interface comprises a knob, and the knob schematically points to one of the setting items, wherein the knob selects one of the setting items in response to rotation of the knob to output the setting signal to the processing device. Salvatori, however, does teach the use of knobs to manually adjust settings (Pg. 3, ¶ 36). The use of input devices such as knobs, switches, buttons, keys, jog dials, etc. to select an item are well-known in the art. At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to substitute the known input device Salvatori’s input device (i.e. buttons 18a-18c) for a knob (another well-known input device) in the projection apparatus taught by Salvatori, in order to achieve the predictable result of selecting an item.
As to Claims 8 and 18, Salvatori fails to teach that the setting items comprise a frame update rate setting item, and the input interface correspondingly provides the setting signal to the processing device in response to selection of the frame update rate setting item, such that the processing device directly sets the projection device to project the projection image at a specific frame update rate, wherein the specific frame update rate is 240 Hz. Salvatori, however does state that “projection device 10 may include some, none, or all of the adjustable settings described in the present application and may include additional or alternative settings not described herein.” (Pg. 2, ¶ 17 – Emphasis added). Examiner takes Official Notice that a frame update rate setting item (refresh rate key/button) is well-known in the art. At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate a frame update rate setting item with a specific frame update rate of 240HZ as one of the setting items in the projection apparatus taught by Salvatori, in order to properly refresh the image.
As to Claims 9 and 19, Salvatori teaches that the setting items comprise a frame ratio setting item (Pg. 2, ¶’s 17 and 24 – note “aspect ratio”), and the input interface correspondingly provides the setting signal to the processing device in response to selection of the frame ratio setting item, such that the processing device directly sets the projection device to project the projection image at a specific frame ratio (Pg. 4, ¶ 53 – note “aspect ratio”). Salvatori, however, fails to teach that the specific frame ratio is 32:9. However, the specification shows no apparent benefits in having the frame ratio specifically be 32:9. Therefore having a frame ratio of 32:9 is clearly a design choice base on the specific requirement of the claim. Furthermore, it would have been obvious to a person of ordinary skill in the art to incorporate any frame ratio in the setting item, including a frame ratio of 32:9 in order to allow the user to provide a super wide resolution.














Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762. The examiner can normally be reached Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY AMADIZ/Primary Examiner, Art Unit 2694